Title: To James Madison from Turell Tufts (Abstract), 13 June 1805
From: Tufts, Turell
To: Madison, James


13 June 1805, Surinam. “In consequence of the Complaint of Capt J. Havens Horton of the Schr Julianne of Newburyport bound to Phila. I was induced to write a Letter to The Lieut Govr. William Carlyon Hughes who commands here instead of Sir Charles Green who has gone home. Aware of His antipathy to every thing that is American, I hesitated for Sometime before I ventured upon it, thinking it better that the atrocity complained of, might be better corrected by the Govt of the UStates than prevented here, without exposing myself wantonly to abuse. The Capt however was so urgent that I would do something for him, I sent the Letter, a copy of which Precedes. The Capt deld. it himself to the private Secretary, & after a days delay—He recd an abusive Answer from His Honor—that He must conform to the Laws of the Colony, & receive the Negroes on board immediately & leave the Port. I have not tried to make any observations thereon; neither is there much need. I will only say that if there is Power enough in the President, I think they ought to be transfer’d to some British Vessel bound to London, and that the Consignee as well as the Captain should be under bond to obtain a Certificate from an Amn Consul in England that they had been landed. It Seems to be too Small a matter for negotiation; at least so small that it will not be attended to by the Govts. in Europe, either British or Dutch. As Lieut Govr. Hughes will not take any notice of my representations, as he told the Captain tho Govr Green did, & tho he could not officially allow me to act as Consul (which I ought not and did not ask him to) He told me verbally to act as I had done, I must repeat that my name must not be Known to the B. Minister in this transaction. Indeed I am aware that I am a mark for persecution as I have not taken the Oath of Allegiance & shall be obliged to leave the Colony to a great loss of my property. As I am preparing for the Crisis as fast as possible I shall want an employment, & should be content with an appt in the Meddittn. or at N. Orleans. I prefer either of those latitudes on a/c of the Climate, my constitution being now conformed to the change. I also understand the Dutch & French Languages. As it will be at least Six months before I can settle my affairs here, I hope to have the Honor of a Letter from you on this subject. As so few Vessels arrive here on ac[…] limiting proclam, I should probably receive a Letter by the way of Barbados […]<port> if addressed to the Care of Thos Williams <Esqr> there, or […] possibly if addressed to the care of Mr. Hugh Thompson there, who appea[…] […] for Shipping Flour to the W<house?> on B. a/c Indeed Sir, my situation for sometime past has been extreme, & had I an appt. I would leave the Colony immediately, tho’ I should be obliged to leave my affairs in doubtful hands.”
Adds in a postscript: “In consequence of the clamours of the people for the want of Fish, an American was Specially admitted here this week with 165 Hds Conditionally to sell the same by a single Hhd at Public Auction, which has been done And sold at the rates of 15 @ 16 Dolls 100 pounds.
“I have written out the declaration of Capt Horton respecting his affair—and have directed him to make oath to it before a Notary or the Collector on his Arrival—There is no doubt but the conversation therein stated is critically true.”
